Citation Nr: 1541950	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  05-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, prior to July 14, 2009.
 
 2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, since July 14, 2009.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1993.  The appellant is surviving spouse of the Veteran and has been deemed the proper substitute.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for coronary artery disease, among other claims.  An initial disability rating of 10 percent was assigned, effective April 7, 2004.  The Veteran then perfected a timely appeal of this claim.

The Veteran testified before RO personnel in December 2007 at the Waco RO.  A copy of that hearing transcript has been associated with the claims file. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2008 RO (Travel Board) hearing.  A copy of that hearing transcript has been associated with the claims file. 

This matter was remanded for additional development and adjudication by the Board in December 2008, August 2010 and in August 2013.

Following the second remand of August 2010 but prior to the August 2013 remand, the RO issued another rating decision in January 2013, which increased the disability rating for the coronary artery disease to 60 percent disabling, retroactively effective April 7, 2004.  Additionally, the RO assigned a 30 percent disability rating for the coronary artery disease, effective July 14, 2009.  This rating decision created staged ratings and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39   (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the appellant claimed for Dependency and Indemnity Compensation (DIC) benefits.  She indicated that the Veteran had passed away in May 2014 due to his service-connected heart condition.  The appellant indicated that the Veteran received treatment relevant to his cause of death at Metroplex Hospital in Killeen, Texas.  A July 2014 rating decision granted the appellant's claim for DIC benefits.  The cited records from Metroplex Hospital were not requested by the RO at that time.  The RO most recently requested records from Metroplex Hospital in 2010.  As updated records could provide additional information concerning the Veteran's heart disability currently on appeal, particularly since objective testing could not be completed due to the Veteran's body habitus at the time of the March 2014 VA examination, the AOJ should attempt to obtain these records.

Additionally, it's unclear as to whether there are outstanding VA treatment records.  The RO most recently associated records from CAPRI in June 2012 and apparently only associated records concerning sleep apnea and PTSD.  Thus, the AOJ should determine if there are any additional ongoing medical records which should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding medical records from the Central Texas VA Health System.

2.  After receiving any necessary permission, obtain treatment records from Metroplex Hospital in Killeen, Texas.  Of particular interest are records dating from 2010 to the present.  Any records received should be associated with the claims file. 

All attempts to obtain these records should be noted in the claims file.  If these records are unavailable, this should be noted in the claims file.  The appellant should be notified that she may submit the records on her own, and that it is ultimately her responsibility to see that they are submitted. 
 
3.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




